Citation Nr: 0722098	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-38 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from March 1969 to 
October 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

A July 2006 decision of the Board denied entitlement to an 
initial evaluation in excess of 50 percent for post traumatic 
stress disorder (PTSD) from June 13, 1997 to July 17, 2003.  
The veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  The July 2006 Board 
decision was remanded by the Court in May 2007.

A letter was sent to the veteran and his representative on 
May 24, 2007 in which he was given 90 days from the date of 
the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  A 
letter was received from the veteran's representative in June 
2007, indicating that no further argument or evidence would 
be submitted and requesting that the Board proceed to render 
a decision consistent with the Joint Remand.


FINDING OF FACT

From June 13, 1997 to July 17, 2003, post traumatic stress 
disorder (PTSD) was manifested by occupational and social 
impairment with deficiencies in most areas, due to anger, 
sleep difficulties, near continuous depression, nightmares, 
flashbacks, and severe avoidance and self-isolation.  The 
evidence of record also showed the veteran was alert, 
oriented, with normal speech, average intellect, coherent, 
logical, and goal-oriented thoughts, and no homicidal 
ideations.





CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 50 percent for PTSD, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to August 
2004 and July 2006 re-adjudications of the veteran's claim, 
May 1998 and August 2004 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  Although the letters did not 
notify the veteran of the assignment of effective dates or 
disability evaluations, there is no prejudice to the veteran 
because a June 2007 letter indicated the veteran had no more 
evidence to submit in support of his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sanders 
v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) (holding 
that VCAA-defective notice may not produce prejudicial error 
where the veteran was afforded a meaningful opportunity to 
participate effectively in the processing of his claim).  The 
letters also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a 
September 1998 document, the veteran stated that he was 
receiving disability benefits from the Social Security 
Administration (SSA), but no SSA records are associated with 
the claims file.  Generally VA's duty to assist extends to 
obtaining SSA records where relevant to the issue.  Murinscak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  The Board finds 
that in this case, a remand to obtain SSA records is not 
required because the documents are not relevant.  The veteran 
testified in a June 2000 Board hearing that he was receiving 
SSA disability benefits due to his nonservice-connected back 
disorder and not his PTSD.  The file contains VA PTSD 
examinations from April 2003, July 1998, and August 1997; VA 
outpatient notes from November 1997 to April 2003; and a 
December 1998 private psychological examination.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal.  See Bernard 
v. Brown, 4 Vet. App. at 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (holding that remands 
which result in unnecessary additional burdens on VA with no 
benefit to the veteran are to be avoided).  There is no 
indication in the record that any other additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.  

By a May 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 
13, 1997.  In April 2004, the veteran appealed, alleging 
entitlement to a 100 percent evaluation.  By a March 2005 
rating decision, the RO assigned a 100 percent evaluation, 
effective July 17, 2003.  Thus, at issue here is the initial 
evaluation for the period from June 13, 1997 to July 17, 
2003.

An August 1997 VA PTSD examination was conducted.  The 
veteran reported that he lived alone.  The veteran reported 
poor sleep, depression, and that he cried easily.  The 
veteran reported vague thoughts of suicide, but no plans or 
attempts.  The veteran reported that he had been laid off in 
1995.  The examiner found the veteran had a mildly tense 
affect and was cooperative, oriented to time, person, and 
place, goal-oriented, with organized thoughts, average 
intellect, fairly good memory, reasonably good judgment, 
mildly depressed mood, and no insight, psychosis, delusions, 
or hallucinations.  The diagnosis was mild dysthymia.  At an 
October 1997 VA general examination, the veteran reported 
depression, hallucinations, dreams, marked insomnia, 
recurrent thoughts, and an inability to cope with everyday 
life.  The diagnosis was PTSD.  

In November and December 1997 VA medical records, the veteran 
was pleasant, cooperative, and had an improved mood and 
affect.  The veteran reported trouble sleeping.  In a 
December 1997 VA record, that the veteran reported poor 
sleep, poor appetite, nightmares, loneliness, anger, 
nervousness, and homicidal ideations, but denied suicidal 
ideations.  The veteran reported he had not worked since 
1995.  The examiner found the veteran alert and oriented to 
time, person, place, and object, with a restricted affect and 
poor eye contact.  The veteran spoke in a low tone, was not 
always coherent, smiled occasionally, acted appropriately, 
and had an impaired memory and poor judgment.  The diagnosis 
was PTSD, moderate symptoms.  A global assessment functioning 
(GAF) score of 51-60 was assigned, which contemplates 
moderate symptoms, such as a flat affect, circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social and occupational functioning, such as having few 
friends and conflicts with peers and coworkers.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 
(2004) (DSM-IV).

In a January 1998 VA medical record, the veteran reported he 
was getting around people more.  The veteran denied suicidal 
and homicidal ideations.  A March 1998 VA psychiatric note 
indicated the veteran had assaulted a person in a grocery 
store.

A July 1998 VA PTSD examination was conducted.  The veteran 
was married but had been separated for three years, had 4 
children with 3 different women, and was currently living 
with his mother.  He reported he hadn't worked in a few 
years.  The veteran reported sleep troubles, occasional 
nightmares, depression, and thoughts of suicide but no 
attempts.  The examiner found the veteran neatly dressed, 
cooperative, goal-oriented, oriented to time, person, and 
place, with organized thoughts, the ability to express 
himself, normal speech, mildly tense affect and mood, mild 
depression, average intellect, fair memory, good judgment, 
slight insight, and no psychosis, delusions, or 
hallucinations.  The impression was chronic mild dysthymia.  
A GAF score of 70 was assigned, which contemplates mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
for example occasional truancy, or theft within the 
household; but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See DSM-IV, 46-
47.

In a November 1998 VA medical record, the veteran reported 
memory loss and anger and denied suicidal and homicidal 
ideations.  The veteran reported talking to friends for 
support and staying with his mom but wasn't comfortable 
there.  

A December 1998 private vocational evaluation was conducted.  
The veteran last worked from 1994 to 1996 but was laid off.  
He reported that he had difficulty sleeping due to anxiety 
and re-occurring nightmares and had no leisure activities.  
The veteran reported intense anxiety, anger, flashbacks, an 
inability to get along in a work setting, and difficulty in 
establishing and maintaining employment relationships.  The 
examiner noted depression, sleep disturbance, suicidal and 
homicidal ideations, and social withdrawal.  The examiner 
opined that the veteran was permanently and totally disabled 
due to PTSD and back pain.

A December 1998 private psychological evaluation was 
conducted.  The veteran reported he was currently unemployed.  
He reported problems in employment and interpersonal 
relationships, particularly with significant others.  The 
veteran also reported anxiety, anger, frequent irritability, 
difficulty dealing with emotions, depression, frequent 
flashbacks, frequent suicidal ideation but no intent, memory 
problems, intrusive thoughts, frequent or daily anxiety and 
panic attacks, fear of public, self-isolation, chronic sleep 
disturbance, night sweats, nightmares, and that he frequently 
becomes disoriented or lost.  The veteran mostly stayed at 
home to avoid dealing with others.  The examiner found high 
anxiety, excessive worry, fear of bodily harm, sadness, 
unhappiness, depression, secluding, isolating from others, 
chronic anger, high irritability, and constricted 
psychological functioning.  The examiner diagnosed chronic 
severe PTSD with a poor prognosis.  A GAF score of 40 was 
assigned, which contemplates some impairment in reality 
testing or communication, for example, speech is illogical, 
obscure, or irrelevant, or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  DSM-IV, 46-47.

In January 1999 VA medical records, the veteran reported 
depression, flashbacks, an inability to get along with 
anyone, and self-isolation, but denied suicidal ideations.  

In a February 1999 lay statement, the veteran's off and on 
girlfriend of 4 years stated that the veteran was angry, had 
an isolated personality, no emotions, and was mean.  She 
stated that the veteran had an awful memory, jumped when 
something scared him, and had no friends.  In a February 1999 
statement, the veteran stated that he was depressed, avoided 
feelings, and self-isolated, and had sleep disturbance, 
anxiety, nightmares, and anger.  The veteran stated that his 
friends told him he wasn't normal and he had had many 
relationships that didn't work out.   

In a June 1999 VA medical record the veteran indicated he 
didn't like to be around people but wished to make friends.  
He reported depression, but denied suicidal or homicidal 
ideations.  The GAF score was 60, which, as noted above, 
contemplates moderate symptoms or moderate difficulty in 
social and occupational functioning.  DSM-IV, 46-47.  In an 
August 1999 VA record the veteran was distressed about a 
breakup with his girlfriend and had a flat affect but no 
depression or suicidal or homicidal ideations.  A GAF score 
of 60 was assigned.  DSM-IV, 46-47.  In a January 2000 VA 
record, the veteran reported stress around the holidays and 
that he didn't like to be around people.  The veteran was 
ambivalent about a new relationship.  The examiner noted 
stable affect and mood and no suicidal or homicidal 
ideations.  A GAF score of 60 was assigned.  DSM-IV, 46-47.  
In March 2000, the veteran reported he was seeing a lady 
occasionally.  A VA examiner noted a flat affect and mood but 
no suicidal or homicidal ideations.  A GAF score of 60 was 
assigned.  DSM-IV, 46-47.  In an August 2000 VA record, the 
veteran reported doing better, but felt lonely.  The examiner 
found depression, stable affect, stable mood, and no suicidal 
or homicidal ideations.  A GAF score of 60 was assigned.  
DSM-IV, 46-47.  

In a February 2001 VA medical record, the veteran reported 
flashbacks, depression, auditory and visual hallucinations, 
and paranoia, but denied suicidal or homicidal ideations.  A 
GAF score of 51 was assigned which contemplates moderate 
symptoms or moderate difficulty in social and occupational 
functioning.  DSM-IV, 46-47.  In an April 2001 VA record, the 
veteran reported avoiding people, self-isolating, and being 
lonely, but denied suicidal or homicidal ideations.  The 
veteran reported that sometimes he had a girlfriend.  The 
examiner noted a blunted affect.  A GAF score of 58 was 
assigned, which contemplates moderate symptoms or moderate 
difficulty in social and occupational functioning.  DSM-IV, 
46-47. 

In an October 2002 VA medical record, the veteran reported 
paranoia, flashbacks, and nightmares, but denied 
hallucinations, delusions, and suicidal or homicidal 
ideations.  The veteran reported he only associated with his 
sister and mother.  The examiner found the veteran quiet and 
guarded and assigned a GAF score of 51.  DSM-IV, 46-47.  In 
an April 2003 VA record, the veteran reported sleep 
disturbance, nightmares, flashbacks, and avoidance of people, 
but denied suicidal or homicidal ideations.  The examiner 
found a full affect, rational thoughts, and that the veteran 
was coherent and logical.  The examiner diagnosed chronic 
severe PTSD and assigned a GAF score of 62, which 
contemplates mild symptoms or some difficulty in social or 
occupational functioning.  DSM-IV, 46-47.  

An April 2003 VA fee-based psychiatric assessment was 
conducted.  The veteran reported he lived alone and had an 
isolating lifestyle.  The veteran reported flashbacks 
triggered by loud noises or war news, avoidance of people, 
difficulty sleeping, difficulty concentrating, irritability, 
anger, beating people up with minimal provocation, an 
exaggerated startle response, auditory and visual 
hallucinations, frequent panic attacks in public, an 
inability to form loving relationships or to express 
affection, and thoughts of suicide, but no desire to die.  
The veteran reported that he did not celebrate the 4th of 
July due to the noise and would like to have friends, but 
people thought he was crazy.  The examiner found the veteran 
casually dressed, able to maintain minimal personal hygiene, 
alert and oriented to time, person, and place, appropriate 
behavior, withdrawn but cooperative, with good memory, 
logical thinking, soft, clear, and well-enunciated speech, 
adequate vocabulary and expressive skills, fairly good 
impulse control, no blocking, flight of ideas, tangentiality 
or perseveration, and no suicidal or homicidal ideations.  
The diagnosis was chronic severe PTSD.  The GAF score was 40, 
which contemplates, as noted above, some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood.  DSM-IV, 46-47.  

The veteran's current 50 percent evaluation for the period 
from June 13, 1997 to June 17, 2003 contemplates occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the medical evidence of record supports 
an initial evaluation in excess of 50 percent.  The veteran's 
GAF scores ranged from 40 to 70.  The majority of the scores, 
however, ranged from 51-60, which indicates moderate 
symptoms, such as a flat affect, circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social 
and occupational functioning, such as having few friends and 
conflicts with peers and coworkers.  Two GAF scores, from 
December 1998 and April 2003, were 40, which indicate some 
impairment in reality testing or major impairment in several 
areas, such as work, family relations, judgment, thinking, or 
mood.  But two GAF scores, from July 1998 and April 2003, 
were in the 61-70 range which indicates mild symptoms, such 
as a depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, for example 
occasional truancy, or theft within the household; but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Thus, the GAF scores 
demonstrate moderate PTSD symptoms with intermittent 
increases in severity to major impairment and intermittent 
decreases in severity to mild symptoms.  Thus, the GAF scores 
do not indicate occupational and social impairment severe 
enough to automatically warrant a 70 percent evaluation.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

The objective medical evidence of record indicates the 
veteran's PTSD was consistently manifested by occupational 
and social impairment due to symptoms such as depression, 
anger, sleep difficulties, nightmares, flashbacks, and severe 
self-isolating or an isolating lifestyle.  But the veteran 
was also consistently found alert and oriented, with normal 
speech and coherent, logical, goal-oriented and organized 
thoughts.  The veteran intermittently reported suicidal and 
homicidal ideations, but more consistently it was noted that 
there were no such ideations or where there were suicidal 
thoughts, there was no concurrent desire to die.  The 
evidence also demonstrated occasional panic attacks, 
irritability, paranoia, and anxiety.  But the evidence of 
record also showed the veteran had average intellect, a good 
memory, acted appropriately, had good judgment, no delusions, 
and a stable affect.  The veteran had not worked since 1995 
or 1996 when he was laid off.

In summary, the evidence of record showed the veteran was 
socially and occupationally impaired due to PTSD due to the 
above noted symptoms.  Although there was no evidence of an 
inability to maintain personal hygiene, obsessional rituals, 
or irrelevant or illogical speech, there was evidence of near 
continuous depression affecting the veteran's ability to 
function effectively, intermittent suicidal ideations, 
intermittent evidence of unprovoked violence, and an 
inability to maintain effective social relationships.  Thus, 
the veteran's symptoms more closely approximate the 
requirement for a 70 percent evaluation.  See 38 C.F.R. § 4.7 
(2006) (noting that where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (70 percent evaluation 
contemplates PTSD manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including a work setting); and an 
inability to establish and maintain effective relationships).  
Accordingly, and resolving all reasonable doubt in favor of 
the veteran, see Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
the criteria for an initial evaluation of 70 percent have 
been met.  

However, the Board finds that the veteran is not entitled to 
a 100 percent evaluation for PTSD.  The objective medical 
evidence of record demonstrates that the veteran was alert 
and oriented to time, person, and place, exhibited 
appropriate behavior, had organized and logical thought 
processes, normal speech, and intermittent delusions or 
hallucinations.  Accordingly, the criteria for a 100 percent 
evaluation have not been shown.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (100 percent evaluation where there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place, memory loss for 
names of close relatives, own occupation, or own name).  


ORDER

An initial evaluation of 70 percent, but no more, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


